Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/162,384	Art Unit: 1727	May 5, 2022

DETAILED ACTION
The Application filed on January 29, 2021 has been received. Claims 1-18 are currently pending and have been fully considered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Kim et al. (US 2009/0183936 A1; herein referred to as Kim ‘936), Garascia et al. (US 2011/0111649 A1), Kim et al. (US 2015/0323603 A1; herein referred to as Kim ‘603), and Yeon et al. (US 2020/0369165 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell fuel cell vehicle, comprising: at least one fuel cell stack; heaters disposed at end portions of said at least one fuel cell stack and configured to heat said fuel cell stack; a terminal block connected to current collectors of the fuel cell stack and the heaters to a junction box; positive and negative busbars electrically connecting the current collectors to the terminal block; and a positive and negative wire electrically connecting the heaters to the terminal block; wherein the junction box comprises a first switching unit disposed between the positive wire and the positive busbar and a second switching unit disposed between the negative wire and the negative busbar (claims 1 and 11). Kim ‘936 teaches of a thermal management system for a fuel cell vehicle, comprising a heater to heater 13 a fuel cell stack; a controller 15 and wires (paragraph [0037]). Garascia teaches of a battery system for a vehicle, comprising busbars 76,78; wiring; and contactors (switches) 90,92 (paragraph [0075] and Fig. 14). Kim ‘603 teaches of a heating system for a battery, comprising a heater member and a heater wire connected to a side of a battery module, and a switch 25 that is controlled by a controller (paragraph [0008]). Yeon teaches of a fuel cell vehicle, comprising: a junction box having a relay and fuse; a power controller; and an end fuel cell heater (paragraphs [0037 and 0093]). However, the prior arts, either alone or in combination, do not specifically disclose, teach, or fairly suggest the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727